Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2021 has been considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With reference to claim 1, the language of the claim appears to be incorrect in word usage (i.e. an electronic apparatus comprising: …perform establish a connection …”). The language of claim 2 appears to be incomplete in connecting terms as well as punctuation (i.e. “..wherein the processor is further configured to, based on a plurality of models learned to identify characteristics of the plurality of reference patterns different from each other, identify whether the pattern of the signals corresponds to the reference pattern.”).  Claims 3-13 are rejected as being dependent on a rejected base claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-19, 20, and 24-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. (US Patent Publication 2020/0379703; hereinafter Choi).
With reference to claim 1, Choi discloses an electronic apparatus (110/210) comprising:
an interface (211) (see paragraphs 39, 49; Figs. 1-2);
a sensor (320) (see paragraph 66); and
a processor (218) (see paragraph 54; Fig. 2) configured to:
	identify whether a pattern (ID information) of a signal generated by the sensor corresponds to any of a plurality of reference patterns (see paragraphs 66-67; Fig. 3),

	[perform] establish a connection between the identified external apparatus (130/220) and the electronic apparatus (110/210) through the interface (see paragraphs 68-69).

With reference to claim 2, Choi discloses all that is required as explained above with reference to the electronic apparatus according to claim 1, and further discloses wherein the processor (218) is further configured to, based on a plurality of models learned to identify [that] characteristics of the plurality of reference patterns [are] different from each other (see paragraph 66), [and] identify whether the pattern of the signal corresponds to the reference pattern (see paragraph 67-68).

With reference to claim 3, Choi discloses all that is required as explained above with reference to the electronic apparatus according to claim 2, and further discloses wherein the processor is further configured to identify whether the pattern (ID information) of the signal corresponds to the reference pattern based on similarities between the pattern of the signal 

With reference to claim 4, Choi discloses all that is required as explained above with reference to the electronic apparatus according to claim 2, and further discloses wherein the processor is further configured to generate a model of a new reference pattern corresponding to the pattern of the signal based on identifying the pattern of the signal does not correspond to any of the plurality of reference patterns (see paragraph 88).

With reference to claim 5, Choi discloses all that is required as explained above with reference to the electronic apparatus according to claim 2, and further discloses wherein the processor is further configured to: control the electronic apparatus to receive information about the plurality of models from a server (see paragraphs 39-40, 66; Figs. 1-2), and identify whether the pattern of the signal corresponds to the reference pattern based on the information received about the plurality of models (see paragraph 69, 85; Fig. 3, 5).

With reference to claim 6, Choi discloses all that is required as explained above with reference to the electronic apparatus according to claim 1, and further discloses wherein the plurality of reference patterns 

With reference to claim 7, Choi discloses all that is required as explained above with reference to the electronic apparatus according to claim 1, and further discloses wherein the plurality of reference patterns respectively correspond to a plurality of users (see paragraph 78), and
wherein the processor is further configured to: identify a user corresponding to the pattern of the signal from among the plurality of users (see paragraph 85-86), and transmit content corresponding to the user to the external apparatus (see paragraph 89; Fig. 3).

With reference to claim 8, Choi discloses all that is required as explained above with reference to the electronic apparatus according to claim 1, and further discloses wherein the plurality of reference patterns comprises a first plurality of reference patterns corresponding to user events and a second plurality of reference patterns corresponding to noise (in teaching device characteristics; see paragraph 85), and wherein the processor is further configured to: identify whether the pattern of the signal 

With reference to claim 9, Choi discloses all that is required as explained above with reference to the electronic apparatus according to claim 8, and further discloses wherein the processor is further configured to, based on a plurality of models learned, [

With reference to claim 10, Choi discloses all that is required as explained above with reference to the electronic apparatus according to claim 8, and further discloses wherein the processor is further configured to, based on identifying the pattern of the signal does not correspond to any of the first plurality of reference patterns and does not correspond to any of the second plurality of reference patterns, add a model of a new reference
pattern corresponding to the pattern of the signal (see paragraphs 81, 88).

claim 11, Choi discloses all that is required as explained above with reference to the electronic apparatus according to claim 1, and further discloses wherein each of the plurality of reference patterns have characteristics different from each other indicative of a user from among a plurality of users (see paragraph 78, 86-88).

With reference to claim 12, Choi discloses all that is required as explained above with reference to the electronic apparatus according to claim 1, and further discloses wherein the processor is further configured to control transmission of a content to the external apparatus through the connection (see paragraphs 80-81).

With reference to claim 13, Choi discloses all that is required as explained above with reference to the electronic apparatus according to claim 12, and further discloses wherein the processor is further configured to identify the content from among a plurality of contents based on the pattern of the signal (see paragraph 66, 69).

With reference to claim 14, Choi discloses a control method of an electronic apparatus (110/120), comprising:

based on the pattern corresponding to a reference pattern from among the plurality of reference patterns, identifying an external apparatus (130/220) corresponding to the reference pattern (see paragraph 39, 67-68; Figs. 1-3); and
establishing a connection between the identified external apparatus (130/220) and the electronic apparatus (110/210) through an interface of the electronic apparatus (see paragraphs 68-69).

With reference to claim 15, Choi discloses all that is required as explained above with reference to the control method according to claim 14, and further discloses wherein the identifying whether the pattern of the signal corresponds to any of the plurality of reference patterns (see paragraphs 66-67; Fig. 3) comprises, identifying whether the pattern of the signal corresponds to any of the plurality of reference patterns based on a plurality of models learned to identify characteristics of the plurality of reference patterns which differ from each other (see paragraphs 66-68).

With reference to claim 16, Choi discloses all that is required as explained above with reference to the control method according to claim 15, and further discloses wherein the identifying whether the pattern of the signal corresponds to any of the plurality of reference patterns (see paragraphs 66-67; Fig. 3) comprises identifying whether the pattern (ID information) of the signal corresponds to any of the plurality of reference patterns based on similarities between the pattern of the signal and normalized characteristics of reference patterns of the plurality of models (see paragraphs 78, 85-86; Fig. 5).

With reference to claim 17, Choi discloses all that is required as explained above with reference to the control method according to claim 14, and further discloses further comprising adding a model of a new reference pattern corresponding to the pattern of the signal based on the pattern of the signal not corresponding to any of the plurality of reference patterns (see paragraph 88).

With reference to claim 18, Choi discloses a non-transitory computer readable recording medium having embodied thereon a program (see paragraphs 35, 100), which when executed by a processor of an electronic apparatus (110/210) causes the electronic apparatus to execute a method that includes:

based on the pattern corresponding to a reference pattern from among the plurality of reference patterns, identifying an external apparatus (130/120) corresponding to the reference pattern (see paragraph 39, 67-68; Figs. 1-3); and
establishing a connection between the identified external apparatus (130/220) and the electronic apparatus (110/210) through an interface of the electronic apparatus (see paragraph 68-69).

With reference to claim 19, Choi discloses an electronic apparatus (110/210) comprising: 
an interface (211) (see paragraphs 39, 49; Figs. 1-2);
 a sensor (320) (see paragraph 66); 
a memory (217) configured to store a first content and a second content (see paragraph 53, 65; Fig. 2); and 
a processor (218) configured to: 
identify whether a pattern (ID information) of a signal generated by the sensor corresponds to any of a plurality of reference patterns (see paragraphs 66-67; Fig. 3),


	With reference to claim 20, Choi discloses all that is required as explained above with reference to the electronic apparatus according to claim 19, and further discloses wherein the processor is further configured to: based on the pattern corresponding to the first reference pattern, 
establish a connection with the first external apparatus through the interface, and based on the pattern corresponding to the second reference pattern, establish the connection with the second external apparatus through the interface (see paragraphs 103-104; Fig. 7).
	
With reference to claim 24, Choi discloses an electronic apparatus (110/210) comprising:
a display panel (215) (see paragraphs 45, 51; Figs. 1-2);
an interface (211) (see paragraphs 39, 49; Figs. 1-2);
a sensor (320) (see paragraph 66); and

identify whether a pattern (ID information) of a signal generated by the sensor corresponds to any of a plurality of reference patterns (see paragraphs 66-67; Fig. 3),
based on the pattern corresponding to a first reference pattern from among the plurality of reference patterns (see paragraphs 67-68), establish a connection with a first external apparatus (130/220) through the interface and control the display panel (215) to display first information received from the first external apparatus through the interface (see paragraphs 68-69; Figs. 1-3), and 
based on the pattern corresponding to a second reference pattern from among the plurality of reference patterns, establish the connection with a second external apparatus through the interface and control the display panel to display second information received from the second external apparatus through the interface (see paragraphs 103-104, 126; Fig. 7, 9	).

With reference to claim 25, Choi discloses all that is required as explained above with reference to the electronic apparatus according to claim 24, and further discloses wherein the processor is further configured to perform a screen mirroring operation based on the first information received from the first external apparatus or the second information received .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claim 19 above, and further in view of Zhu (US 2013/0122946).
With reference to claim 21, While Choi discloses reference patterns as explained above, there fails to be disclosure of the pattern indicating intensity and a number of peaks as recited.

Therefore, it would have been obvious to one of ordinary skill in the art to allow the usage of a reference signal having an intensity value or a number of peaks similar to that which is taught by Zhu to be carried out in a system similar to that which is taught by Choi to thereby determine one or more characteristics of the signals for quality data transfer (see Zhu; paragraph 25).

With reference to claim 22, while Choi and Zhu disclose reference patterns as explained above with reference to claim 21, there fails to be disclosure of the pattern indicating a number of peaks as recited.
 Zhu further discloses wherein the processor is further configured to compare a number of peaks in the signal generated by the sensor with the reference number of peaks in each of the plurality of reference patterns to identify whether the pattern of the signal corresponds to any of the plurality of reference patterns (see paragraphs 24-25, 34 Fig. 1-2).

With reference to claim 23, while Choi and Zhu disclose reference patterns as explained above with reference to claim 21, reference patterns as explained above, there fails to be disclosure of the pattern indicating intensity as recited.
Zhu discloses wherein the processor is further configured to compare an intensity of the signal generated by the sensor with the reference intensity of the plurality of reference patterns to identify whether the pattern of the signal corresponds to any of the plurality of reference patterns (see paragraphs 25-26, 34; Fig. 1-2).


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
LEE et al. (US 2013/0325615)
YOON et al. (US2019/0281547) discloses a display device and a communicator configured to communicate with a mobile device via a BLE communication network; wherein a processor is configured to execute instructions to manage BLE identification information for identifying the mobile device connected via the BLE communication network (see abstract; paragraphs 57-67, 79-88; Figs. 1-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595. The examiner can normally be reached Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 





/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625                                                                                                                                                                                                        01